J-S07018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

AAL INVESTMENTS, LLC,                           IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellant

                    v.

NICHOLAS TSIOLES AND THEODORE
TSIOLES,

                         Appellee                    No. 799 MDA 2014


                Appeal from the Order Entered April 7, 2014
              In the Court of Common Pleas of Luzerne County
                      Civil Division at No(s): 2013-4649

BEFORE: BENDER, P.J.E., OLSON AND OTT, JJ.

MEMORANDUM BY OLSON, J.:                             FILED APRIL 01, 2015

      Appellant, AAL Investments, LLC, appeals from an order entered on

April 7, 2014 in the Civil Division of the Court of Common Pleas of Luzerne

County.   The April 7, 2014 order sustained preliminary objections filed on

behalf of Appellees, Nicholas Tsioles and Theodore Tsioles, which alleged

that Appellant’s complaint was subject to compulsory arbitration.         In

addition, the order dismissed Appellant’s complaint without prejudice.    We

quash but remand with directions to the trial court, upon motion of a party,

to reinstate Appellant’s complaint and stay the action pending the resolution

of the arbitration proceeding.

      The trial court aptly summarized the relevant facts as follows:

      In 2008, [Appellant] and Nicholas Tsioles entered into an [a]sset
      [p]urchase and [s]ale [a]greement that was signed by Nicholas
      Tsioles and [Appellant]. Theodore Tsioles did not execute the
J-S07018-15


     [a]greement. According to the [a]sset [p]urchase and [s]ale
     [a]greement, [Appellant] agreed to purchase a Curry Donut from
     Nicholas Tsioles.     [Appellant] also agreed to purchase the
     machinery, equipment, furniture and fixtures for one hundred
     thousand ($100,000[.00]) dollars. [Nicholas] Tsioles was to
     deliver a bill of sale and assignment for assets to [Appellant].
     Thereafter, [Appellant] was to execute a judgment note and the
     parties agreed to enter into a [l]ease and [f]ranchise
     [a]greement.       The agreements were to be executed
     simultaneously at the closing.

     At the time of closing, [Appellant] executed a [p]romissory
     [n]ote and entered into a [l]ease [a]greement with Tsioles,
     however, the parties never entered into a [f]ranchise
     [a]greement.

Trial Court Opinion, 9/10/14, 2-3.

     On April 15, 2013, Appellant filed a complaint alleging that Appellees

committed fraud and violated the Pennsylvania Unfair Trade Practices and

Consumer Protection Law (UTPCPL).          Count I of Appellant’s complaint

alleged that Appellees made false and fraudulent representations to induce

Appellant to enter into the asset purchase and sale agreement and the lease

agreement.    Count II of the complaint alleged that Appellees engaged in

unfair means of competition and deceptive acts in violation of the UTPCPL.

Appellees filed preliminary objects, together with a brief in support, on May

13, 2013. Among other things, Appellees argued that Appellant’s complaint

should be dismissed under Pa.R.C.P. 1028(a)(6) for failure to submit claims

to arbitration pursuant to paragraph nine of the asset purchase and sales




                                     -2-
J-S07018-15


agreement.1      On May 29, 2013, Appellant filed preliminary objections to

Appellees’ preliminary objections.

        By agreement of counsel, the parties waived oral argument and

submitted the matter for a decision on the briefs. Letter from Counsel for

Appellees to Trial Court, 2/11/14. On April 7, 2014, the trial court sustained

Appellees’ preliminary objections and dismissed Appellant’s complaint

without prejudice.      Trial Court Order, 4/7/14.     Specifically, the trial court

held that it lacked jurisdiction to entertain the parties’ dispute under the

arbitration clause found in the asset purchase and sale agreement.

Appellant timely filed this appeal on April 28, 2014. After Appellant filed its

court ordered concise statement of errors complained of on appeal, the trial

court issued its opinion on September 10, 2014.

        Appellant raises a single question for our review:

        Did the [trial court] err in failing to adjudicate [Appellant’s] fraud
        in the formation of the contract claim and as such attempted to
        enforce an arbitration clause within the contract itself?

Appellant’s Brief at 4.


____________________________________________


1
    The arbitration clause provides as follows:

        9. Dispute. Any dispute under this [a]greement shall be settled
        by arbitration in Luzerne County, Pennsylvania, under the rules
        of the American Arbitration Association. The decision of the
        arbitrators shall be final and binding on the parties.

Asset Purchase and Sale Agreement, 2008, Paragraph 9.



                                           -3-
J-S07018-15


       On appeal, Appellant challenges an order that dismissed its complaint

without prejudice on grounds that the presence of an arbitration clause in

the parties’ contract defeated jurisdiction in the court of common pleas. “An

order directing arbitration, whether statutory or common law, is an

interlocutory order and is not immediately appealable.”            Schantz v.

Dodgeland, 830 A.2d 1265, 1266 (Pa. Super. 2003), quoting Rosy v.

National Grange Mut. Ins. Co., 771 A.2d 60, 61 (Pa. Super. 2001). Trial

court orders that direct enforcement of arbitration clauses do not address

the merits of a case but merely transfer the respective matters to another

forum.    See Fastuca v. L.W. Molnar & Assoc., 950 A.2d 980, 986 (Pa.

Super. 2008), aff’d, 10 A.3d 1230 (Pa. 2011). Hence, such orders are not

final and appeals from them are not subject to immediate appellate review.

Schantz, 830 A.2d at 1266.

       Appellant’s efforts to avoid enforcement of the arbitration clause in the

parties’ agreement are unavailing. Appellant does not allege that his claims

in the present case fall outside the scope of the arbitration clause found in

the parties’ asset purchase and sales agreement.       Instead, Appellant cites

various pre-contractual promises that Appellees allegedly failed to fulfill2 and

____________________________________________


2
  Appellant relies on the following promises:         1) Appellees’ alleged
agreement to furnish a franchise contract giving Appellant exclusive rights to
operate a “Curry Donuts” shop within Pittston City in Luzerne County; 2)
Appellees’ agreement to supply new equipment for on-site production of
donuts and related products; and, 3) Appellees’ agreement to allow
(Footnote Continued Next Page)


                                           -4-
J-S07018-15


argues that we should deem the parties’ contract void ab initio, not merely

voidable. Because the contract is void, Appellant reasons that all aspects of

the   agreement,         including     an    embedded   arbitration   clause,   are

unenforceable. See Appellant’s Brief at 16-17, citing FDA Packaging, Inc.

v. Advance Personnel Staffing, Inc., 73 Pa. D & C 4th 420, 429 (Pa. Com.

Pl. Berks County). These contentions lack merit.

      The doctrine of severability requires enforcement of an arbitration

clause included in a voidable contract but does not permit enforcement when

the contract is void ab initio.3 Id. The distinction between a contract that is

void, and one that is merely voidable, turns on whether there has been fraud

in the execution of the agreement (also referred to as fraud in the factum)



                       _______________________
(Footnote Continued)

Appellant to use the Curry Donuts name at a satellite location.                 See
Appellant’s Brief at 11-12.
3
  Pennsylvania law incorporates this principle by statute. Section 7303 of
the Judicial Code, which addresses the validity of an agreement to arbitrate
claims, states in relevant part:

      § 7303. Validity of agreement to arbitrate

      A written agreement to subject any existing controversy to
      arbitration or a provision in a written agreement to submit to
      arbitration any controversy thereafter arising between the
      parties is valid, enforceable and irrevocable, save upon such
      grounds as exist at law or in equity relating to the validity,
      enforceability or revocation of any contract.

42 Pa.C.S.A. § 7303.



                                            -5-
J-S07018-15


or fraud in the inducement.    The District Court for the Eastern District of

Pennsylvania succinctly articulated the difference between these principles:

     Courts “classically” distinguish between two types of fraud, fraud
     in the factum and fraud in the inducement. 26 Samuel Williston,
     A Treatise on the Law of Contracts § 69:4 (Richard A. Lord ed.,
     4th ed.1990); see also 7 Arthur Linton Corbin, Corbin on
     Contracts § 28.22 (Joseph M. Perillo ed., rev. ed. 1993)
     (distinguishing between fraud in the factum and fraud in the
     inducement). In cases where one party's assent has been
     procured by fraud in the factum, courts treat the agreement as
     void and legally ineffective. See, e.g., Resolution Trust Corp.
     v. Koock, 867 F.Supp. 284, 287 (E.D. Pa. 1994) (Robreno, J.)
     (“[F]raud in the factum ... would render the [agreement] void
     ....”); see also Restatement (Second) of Contracts § 163
     (1981). When, however, there is fraud in the inducement, the
     agreement is voidable at the option of the defrauded party.
     See, e.g., Langley v. FDIC, 484 U.S. 86, 94, 108 S.Ct. 396, 98
     L.Ed.2d 340 (1987) (recognizing that “fraud in the inducement
     ... renders [a contract] voidable but not void”); see also
     Restatement (Second) of Contracts § 164 (1981).

                                *     *     *

     Fraud in the factum occurs when “fraud ... procures a party's
     signature to an instrument without knowledge of its true nature
     or contents.” FDIC v. Deglau, 207 F.3d 153, 171 (3d Cir.
     2000) (quoting Langley v. FDIC, 484 U.S. 86, 93, 108 S.Ct.
     396, 98 L.Ed.2d 340 (1987)); see also Restatement (Second) of
     Contracts § 163 & cmt. a (1981) (defining fraud in the factum as
     “a misrepresentation as to the character or essential terms of a
     proposed contract”). “Fraud in the inducement, on the other
     hand, does not involve terms omitted from an agreement, but
     rather allegations of oral representations on which the other
     party relied in entering into the agreement but which are
     contrary to the express terms of the agreement.” Dayhoff Inc.
     v. H.J. Heinz Co., 86 F.3d 1287, 1300 (3d Cir.1996); see also
     Restatement (Second) of Contracts § 164.




                                    -6-
J-S07018-15


Giannone v. Ayne Institute, et al., 290 F.Supp.2d 553, 561 (E.D. Pa.

2003).4

       Appellant’s claims in the present case assert only fraud in the

inducement, not fraud in the execution.          Hence, the parties’ agreement is

merely voidable, not void. Appellant’s complaint attaches the parties’ asset

purchase and sale agreement, but does not allege that the attached

agreement was not intended to consummate the parties’ transaction.

Appellant makes no claim that the arbitration clause was procured by fraud

or was inserted after its review.         The thrust of Appellant’s position is that

Appellees fraudulently misrepresented their intent to comply with the terms

of the parties’ agreement.         See Complaint, 4/15/13, at ¶¶ 4-31 (setting

forth Appellant’s fraud allegations); Asset Purchase and Sales Agreement,

2008, at 1, 2, and 4 (¶¶ 1 and 4(d)) (listing items conveyed under the

agreement and setting forth terms relating to execution of franchise

agreement). As such, we conclude that Appellant’s complaint sought relief

for “oral representations on which [Appellant] relied in entering into the

____________________________________________


4
  The Restatement goes on to explain that void contracts generally arise in
cases of forgery of a party's name or unauthorized execution of an
agreement on behalf of another party. See e.g., Restatement (Second) of
Contracts §7 cmt. a. Whereas, voidable contracts involve agreements that
allegedly are tainted by unconscionability, duress, misrepresentation, fraud,
or other bad faith conduct. See e.g., Restatement (Second) of Contracts §7
(1981).




                                           -7-
J-S07018-15


agreement but which [were] contrary to the express terms of the

agreement. See Giannone, 290 F.Supp.2d at 561-562. Thus, no relief is

warranted. Id. at 560 (“courts should adjudicate issues involving fraud in

the inducement of an arbitration clause, but arbitrators should determine

whether there has been fraud in the inducement of an entire contract”).

      Although the trial court correctly determined that Appellant’s claims

are subject to compulsory arbitration, we discern an error in the trial court’s

dismissal of Appellant’s claims without prejudice.   We confronted a similar

situation in Schantz, supra. In that case, we observed:

      [The a]ppellant argues that he has effectively been put out of
      court because the trial court dismissed his complaint. Such
      action was improper. In Maleski v. Mutual Fire, Marine and
      Inland Ins. Co., 633 A.2d 1143 (Pa. 1993), our Supreme Court
      considered the appeal of the state insurance commission which
      sought review of an order granting the appellees, insurance
      companies', motion to compel arbitration and dismissing the
      appellant's complaint. The Supreme Court began by noting that
      an appeal from an order directing arbitration is interlocutory;
      thus, the appeal had to be quashed. However, it further held
      that the original court action should have been stayed pending
      arbitration. The Court found a stay was required pursuant to
      Section 7304[(d)] of the Pennsylvania Arbitration Act, 42
      Pa.C.S.A. § 7304. It provides in part that an action “involving an
      issue subject to arbitration, shall be stayed if a court order to
      proceed with arbitration has been made.” Id. The Supreme
      Court ruled that a stay of the court action pending arbitration
      was required by statute which made the order appealed from
      interlocutory. The Court then quashed the appeal.

Shantz, 830 A.2d at 1266 (parallel citations omitted).

      In this case, the trial court held that Appellant’s claims should proceed

to arbitration, yet the court dismissed Appellant’s claims without prejudice.


                                     -8-
J-S07018-15


Section 7304(d) of the Pennsylvania Arbitration Act requires a stay of

judicial proceedings where an issue is referred to arbitration.    A stay is

necessary, among other reasons, to preserve Appellant’s claims in the event

the limitations period were to close while the arbitration proceedings

remained ongoing.    Thus, in accordance with Maleski, Schantz, and 42

Pa.C.S.A. § 7304(d), we conclude the trial court improperly dismissed the

proceedings before it after referring the matter to arbitration.   We thus

direct the trial court, upon motion of a party, to reinstate Appellant's

complaint and stay the action pending the resolution of the arbitration

proceeding.

     Appeal quashed. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2015




                                   -9-